Citation Nr: 0208088	
Decision Date: 07/18/02    Archive Date: 07/19/02	

DOCKET NO.  98-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for anxiety reaction with psychophysiological musculoskeletal 
reaction and headaches.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1955.

A review of the claims file reflects that in August 2000, in 
pertinent part, the case was remanded by the Board of 
Veterans' Appeals (Board) for the purpose of having the RO 
adjudicate the question of the veteran's entitlement to 
separate disability evaluations for musculoskeletal pain and 
for headaches.  A review of the claims folder reflects the 
presence of a rating decision in November 1999 regarding the 
issues of separate evaluations for musculoskeletal pain and 
for headaches.  In December 1999 a VA Form 9 was received at 
the RO appealing the decision denying entitlement to separate 
evaluations for musculoskeletal pain and for headaches.  The 
Form 9 was accepted as a notice of disagreement with the 
November 1999 decision.  A statement of the case was prepared 
on March 20, 2000.  A VA Form 9 was sent with the statement 
of the case and the veteran was informed that a Form 9 would 
have to be submitted within 60 days in order to perfect the 
appeal of the issues of entitlement to separate disability 
evaluations for musculoskeletal pain and for headaches.  
There is no response from the veteran of record.

The Board notes that by rating decision dated in May 2002, 
the combined disability evaluation for the veteran's various 
service-connected disabilities, to include his psychiatric 
disorder, was increased from 60 percent to 70 percent, 
effective December 28, 2000.  The veteran was granted 
entitlement to a total rating based on individual 
unemployability by reason of his service-connected 
disabilities from that same date.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Manifestations of the veteran's psychiatric disorder 
include anxiety, nightmares, flashbacks, dreams, and 
sleepwalking.

3.  The evidence indicates that the veteran has been 
generally functioning satisfactorily, with normal routine 
behavior, self-care, conversation, and speech.  

4.  The veteran's psychiatric disorder is not manifested by 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships that produce 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.    


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for anxiety 
reaction with psychophysiological musculoskeletal reaction 
and headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.130, Diagnostic Code 
9422 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits as well as 
an enhanced duty to assist a claimant in the development of 
his or her claim.  The Board notes that the final rule 
implementing the provisions of the VCAA concerning claims for 
benefits governed by Part 3 of Title 38, Code of Federal 
Regulations, has been published.  See 66 Fed. Reg. 45, 620 
et. seq. (August 29, 2001).

With few exceptions, the VCAA is applicable to all claims, as 
here, filed before the date of enactment and not yet final as 
of that date. VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. § 5107; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The Board finds that the VA has met its duty to advise and 
notify the veteran in this case.  Specifically, he has been 
advised and notified of the evidence necessary to establish a 
higher rating for his service-connected psychiatric disorder 
in a January 1999 statement of the case and a November 1999 
supplemental statement of the case.  The SOC and SSOC 
informed him of the evidence that had been developed.  

In addition, the Board is satisfied that all relevant facts 
have been properly developed and that no useful purpose would 
be served by again remanding the case with directions to 
provide further assistance.  As noted above, this case was 
previously remanded by the Board for further development.  
The veteran's service medical records are of record, as are 
post service treatment records.  The service-connected 
psychiatric disorder has been evaluated on periodic 
occasions, including a comprehensive examination accorded the 
veteran in April 1999.  Subsequent medical records have been 
associated with the file and they do not indicate a greater 
degree of severity with respect to the psychiatric disorder 
than the reports already of record.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and/or reasoned decision with respect to the issue on appeal, 
and that the duty to assist the veteran has been satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2001).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule) which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability present, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2001).  In addition, 
the Board will consider the potential application of the 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The severity of the veteran's psychiatric disorder can be 
ascertained by application of the criteria set forth under 
38 C.F.R. § 4.130, Diagnostic Code 9422.  

The following criteria apply under Diagnostic Code 9422 
(2001):

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name--
100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, human relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscured, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships--70 percent disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships--50 percent disabling.

Based on a review of the evidence of record, the Board finds 
that a rating in excess of 50 percent under the pertinent 
criteria set forth above is not warranted. Review of the 
record reveals that the evidence does not more nearly 
approximate the criteria for the next higher rating of 
70 percent.  

At the time of psychiatric examination by VA in November 
1997, the veteran was described as appropriately attired.  He 
was friendly and cooperative and well oriented.  Affect 
showed some moderate anxiety.  Mood was stable and he 
exhibited no prominent depression.  There was no underlying 
thinking disorder observed.  Recent and remote memory were 
intact.  Judgment was intact and insight was not impaired.  
The Axis I diagnosis was generalized anxiety disorder, 
described as of moderate severity with musculoskeletal and 
gastrointestinal symptomatology.

The subsequent medical evidence of record includes the report 
of a VA psychiatric examination accorded the veteran in April 
1999.  The veteran stated that he had worked as a music 
teacher many years following service and owned a retailed 
music store.  He sold the store in 1994, but was continuing 
to work there part time.  He reported various problems for 
which he was taking medication.  He stated he was taking 
7.5 milligrams of Tranxene as needed for anxiety with mood 
swings.

He enjoyed hunting and fishing and gardening.  He played a 
lot of musical instruments and occasionally did some 
performances.  He spent time with his family and seemed to 
enjoy social get togethers.

He complained of difficulties with sleep and occasional 
nightmares and flashbacks.  He also referred to anxiety, 
feelings of restlessness, muscle tension, and unexplained 
irritability.  He related that over the years his symptoms 
had been treated with an anti-anxiety medication and he was 
continuing to receive Tranxene on an as needed basis.  He 
indicated that after he sold his business in 1994, he seemed 
to become more relaxed and to be able to enjoy other social 
activities.  However, he complained of continuing to 
experience occasional nightmares, flashbacks, and frightening 
dreams.  

On examination the veteran was described as appropriately 
dressed and groomed.  He maintained good eye contact.  He had 
adequate hygiene.  Speech was clear and coherent, without any 
indication of abnormal thought processes.  No abnormal 
behaviors were exhibited.  He had adequate impulse control 
and had no indication of any panic attacks during the 
interview, although he seemed to be quite anxious and ill at 
ease.  He had no obsessive or ritualistic behaviors.  He 
denied any suicidal or homicidal ideation.  He was properly 
oriented.  There was adequate recall of remote and recent 
events and he had good concentration and attention.  
Interaction and communication were appropriate and insight 
and judgment were intact.  

The Axis I diagnosis was generalized anxiety disorder.  There 
was no Axis II diagnosis.  The current Global Assessment of 
Functioning (GAF) score was 70.  The GAF score for the past 
year was also reported as 70.  

The examiner stated it appeared the veteran had continued 
anxiety disorder which interfered with his day to day 
activities and functioning.  He also had continuing 
gastrointestinal and musculoskeletal problems as a result of 
his anxiety, despite receiving treatment.  It was noted that 
while the anxiety had diminished after selling his business 
in 1994, he was continuing to have nightmares, flashbacks, 
and dreams.  These symptoms were described as possibly being 
part and parcel of the continuing progressive anxiety that 
the veteran had had since service.  

Of record are reports of VA and private medical records 
regarding treatment and evaluation of the veteran for various 
complaints in the years thereafter.  The treatment and 
evaluation was primarily for problems unrelated to the 
veteran's psychiatric status.  

As noted above, the Board finds that the evidence does not 
more nearly approximate the criteria for the next higher 
rating of 70 percent for the veteran's psychiatric disorder.  
As reported at the time of the April 1999 psychiatric 
examination, the veteran complained of nightmares, 
flashbacks, and dreams and continuing anxiety.  However, his 
speech was described as clear and coherent, there was no 
indication of any panic attacks during the interview, he was 
properly oriented, he had adequate recall of remote and 
recent events, he displayed good intention and concentration, 
and his insight and judgment were intact.  The examiner 
assigned a Global Assessment of Functioning score of 70.  
(According to the American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), a GAF score of 61 to 70 signifies some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See 38 C.F.R. 
§ 4.125.  In this regard, at the time of the 1999 
examination, the veteran was described as enjoying various 
activities, including social get togethers.  The veteran was 
working on a part time basis and it was noted that since 
having sold his business in 1994, he seemed to be more 
relaxed.  

Thus, while the veteran may have some anxiety and other 
associated symptoms such as difficulty and flashbacks, the 
Board finds that the overall disability, including his GAF 
score of 70, which contemplates only mild symptoms or some 
difficulty in social, occupational, or school functioning, 
does not approximate the criteria for the next higher rating 
of 70 percent.  The Board therefore finds that the current 
schedular rating of 50 percent appropriately compensates the 
veteran for the impairment attributable to his psychiatric 
disability.  




ORDER

A disability rating in excess of 50 percent for the veteran's 
anxiety reaction with psychophysiological musculoskeletal 
reaction and headaches is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

